Citation Nr: 9908913	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Determination of the propriety of an initial evaluation 
for residuals of a shell fragment wound to the left leg, with 
injury to Muscle Groups XIII and XIV, currently evaluated as 
10 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In an August 1996 rating decision, the 
RO granted service connection for residuals of a shell 
fragment wound to the left leg, with injury to Muscle Groups 
XIII and XIV, and assigned a 10 percent evaluation.  In a 
December 1996 rating decision, the RO denied entitlement to 
TDIU.


REMAND

In April 1970, during service, the veteran sustained multiple 
shrapnel wounds of both lower extremities.  Four wounds of 
three to six centimeters along the left lower extremity were 
noted.  All of these wounds were closed with 3-0 Nylon.

The veteran underwent multiple VA examinations in July 1996.  
A VA orthopedic examination revealed normal gait and station, 
with slight tenderness along the entirety of both knee joint 
lines medially, anteriorly, and laterally.  There was slight 
swelling, but no redness, heat, or effusion.  There was no 
palpable bony abnormality or deformity.  Mild medial lateral 
instability, worse on the right than on the left, was noted.  
Range of motion testing of the left knee revealed extension 
to zero degrees and flexion to 140 degrees.  A VA muscles 
examination report indicates that there was a tissue loss of 
three percent in the left lower extremity, with Muscle Groups 
13 and 14 penetrated.  A VA scars examination revealed, in 
the area of the left leg, a one-half centimeter by ten 
centimeter scar, with zero percent muscle loss; a one by nine 
centimeter scar laterally, with a one percent muscle loss; a 
1.5 by one-half centimeter scar, with one percent muscle 
loss; and a one by 4.5 centimeter posterior scar, with zero 
percent muscle loss.  X-rays of the left knee were within 
normal limits, with no evidence of fracture, dislocation, or 
arthritic changes.

In view of the evidence of residual disability from the 
veteran's in-service left lower extremity shrapnel wounds, 
the RO granted service connection for residuals of a shell 
fragment wound to the left leg, with injury to Muscle Groups 
XIII and XIV, in the appealed August 1996 rating decision.  A 
10 percent evaluation was assigned, effective from June 1996.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities. Where 
pertinent laws or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The RO has utilized both of 
the sets of criteria for muscle injuries in assigning the 
evaluation for the veteran's left leg muscle disorder.  Also, 
the RO has evaluated the veteran's disorder under Diagnostic 
Codes 5313 and 5314.  These sections are essentially 
identical in both sets of criteria.

Diagnostic Code 5313 applies to Muscle Group XIII.  Functions 
of this group include extension of the hip and flexion of the 
knee, outward and inward rotation of the flexed knee, and 
acting with the rectus femoris and sartorius muscles in 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at 
the knee joint.  This posterior thigh group and hamstring 
complex of two-joint muscles includes the biceps femoris, 
semimembranosus, and semitendinosus muscles.  Under this 
section, a 10 percent evaluation is warranted for moderate 
disability of Muscle Group XIII, while a 30 percent 
evaluation is in order for moderately severe disability of 
Muscle Group XIII.

Diagnostic Code 5314 applies to Muscle Group XIV.  Functions 
of this group include extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial (Maissat's) band in postural support of 
the body, and acting with the hamstrings in synchronizing the 
hip and knee.  This anterior thigh group includes the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus intemus, and tensor vaginae femoris 
muscles.  Under this section, a 10 percent evaluation is 
warranted for moderate disability of Muscle Group XIV, while 
a 30 percent evaluation is in order for moderately severe 
disability of Muscle Group XIV.

Under the prior rating criteria, a moderate muscle disability 
is characterized by through and through or deep penetrating 
wounds of relatively short track by a single bullet, small 
shell, or shrapnel fragment, and such disability is also 
characterized by residuals of debridement or prolonged 
infection.  The history of a moderate muscle disability 
includes hospitalization and consistent complaint from the 
first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include linear or relatively small entrance and (if present) 
exit scars which indicate a short track of missile through 
muscle tissue; signs of moderate loss of deep fascia or 
muscle substance, or impairment of muscle tonus; and definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).

Under the new rating criteria, slight disability of the 
muscles is shown by a simple wound of the muscle without 
debridement or infection. Healing with good functional 
results. Residuals include a minimal scar, no evidence of 
fascial defect, atrophy or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue. 
Moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (1998).

Additionally, under the new rating criteria, the cardinal 
signs and symptoms of muscle disability include loss of 
power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c) (1998).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of entitlement to TDIU.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994). 

In this case, the veteran's service-connected disabilities 
include a splenectomy, currently evaluated as 20 percent 
disabling; iron deficient anemia secondary to the 
splenectomy, a shell fragment wound to Muscle Group XIX, a 
shell fragment wound to Muscle Groups XIII and XIV, a shell 
fragment wound to Muscle Group VI, a shell fragment wound to 
Muscle Group XI, and a shell fragment wound to the right 
knee, all currently evaluated as 10 percent disabling; and a 
shell fragment wound to the left buttock, a shell fragment 
wound to the right buttock, and a shell fragment wound to 
Muscle Group XX, all currently evaluated as noncompensably 
(zero percent disabling).  The combined disability evaluation 
is 60 percent, and the Board notes that all of these 
disabilities arose as a result of an April 1970 in-service 
explosion.  See 38 C.F.R. §§ 4.16(a)(2), 4.25 (1998).  To 
date, however, the veteran has not been afforded a VA 
examination in conjunction with his claim of entitlement to 
TDIU so as to determine whether his service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation; this question was not 
addressed during his July 1996 VA examinations, which were 
conducted prior to the grant of service connection for the 
noted disabilities.  See 38 C.F.R. § 4.16(a) (1998).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the service-
connected disabilities since July 1996.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO should schedule the veteran 
for a VA examinations by an orthopedist 
and an internist to determine the nature 
and extent of his service-connected 
disabilities and their effect on his 
employability.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiners are requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiners are requested to provide 
opinion as to the effect the service-
connected disabilities have on the 
veteran's ability to secure or follow a 
substantially gainful occupation. To the 
extent possible, the examiners should 
indicate the likelihood that these 
disabilities preclude sedentary or more 
strenuous forms of employment. A complete 
rationale should be given for all 
opinions and conclusions expressed.

The orthopedic examiner, after reviewing 
service medical records, should indicate 
the muscle groups affected by the 
inservice shrapnel wounds and the extent 
of the original injuries and the residual 
disability affecting each muscle group. 
An opinion should be expressed as to 
whether residual disability as to each 
muscle group would be more appropriately 
classified as "slight" or "moderate." 
Attention is directed to the relevant 
rating criteria set forth above. 

3.  After completion of the above 
development, the RO should again 
adjudicate the issues on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

- 7 -


- 1 -


